 BARNEYMANUFACTURING, INC.41Barney Manufacturing,Inc. and International Ladies'Garment Workers'Union,AFL-CIO. Case 10-CA-10943Upon the entire record in this case, and from my obser-vation of the witnesses, I hereby make the following:July 9, 1975DECISION AND ORDERBY CHAIRMANMURPHY AND MEMBERS FANNING ANDJENKINSOn March 28, 1975, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and supportingbriefs, and Respondent filed exceptions combinedwith a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Barney Manufacturing, Inc.,Waycross, Georgia, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Administrative Law Judge: Upon acharge filed on October 1, 1974, the General Counsel of theNational Labor Relations Board, by the Regional DirectorforRegion 10 (Atlanta, Georgia) issued a complaint onNovember 12, 1974, against Barney Manufacturing, Inc.,herein called the Respondent or the Company, allegingthat it had engaged in certain unfair labor practices withinthe meaning of Section 8(a)(1) and (5) of the National La-bor Relations Act, as amended, herein called the Act. TheRespondent filed an answer denying the allegations of un-lawful conduct alleged in the complaint.Pursuant to notice, a hearing was held in Waycross,Georgia, on December 5 and 6, 1974. Briefs were receivedfrom the General Counsel, the Charging Party, and theRespondent on January 20, 1975, and they have been care-fully considered.FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent is a Georgia corporation with its princi-pal office and place of business located at Waycross, Geor-gia,where it is engaged in the sewing and sale of garments.During the year preceding the hearing herein, Respondentsold and shipped finished products valued in excess of$50,000 to points and places located outside the State ofGeorgia.The Respondent concedes, and I find, that it is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDInternationalLadies'Garment Workers' Union, AFL-CIO, herein called the Union,is a labor organization with-in the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThis is a so-called surface bargaining case, the complaintalleging that Respondent failed and refused to bargain ingood faith in violation of Section 8(a)(5) and (1) of the Act.The complaint further alleges that Respondent indepen-dently violated Section 8(a)(5) of the Act by failing to fur-nish the Union, pursuant to request, information and dataconcerning Respondent's piece rate system for the employ-ees in the unit.B. The FactsOn September 25, 1973, the Union was certified by theBoard as the collective-bargaining agent for Respondent'sproduction and maintenance employees. There were- ap-proximately 25 employees in the said appropriate unit at alltimesmaterial hereto. The bargaining meetings betweenthe Union and the Respondent which followed the certifi-cation were as follows:1.December11, 1973The union negotiator for the first two meetings was Har-ry Berger, assistant director for the Southeast. Also presentfor the Union at these and subsequent meetings was Pau-line Bennett,an organizer. Respondent's negotiator at allthemeetings was E. Kontz Bennett, Sr., its counsel. Re-spondent Assistant PlantManager Daniel Washingtonwas, with one exception, also present for all themeetings.The first meeting was held on December 11, at whichtimeBergerpresented a printed form of the Union's stan-dard Southeast agreement. At the same time he orally sub-mitted a complete economic package, including,inter alia,219 NLRB No. 11 42DECISIONSOF NATIONALLABOR RELATIONS BOARDa wage proposal which would increase piece rate mini-mums to $2.65 per hour from $1.85 per hour, the rates setto yield an average of 15 percent above the contract mini-mum; he also proposed that the Company contribute 5percent of the gross weekly payroll to the Union's retire-ment fund, and 2 percent of an employee's gross weeklyearnings into the Union's health and welfare fund.2. February 6, March 12, and April 4During the first of these two meetings Respondent sub-mitted a series of 19 written counterproposals. Early agree-ment was reached concerning the preamble, the unit de-scription, and procedure relative to the discharge anddiscipline of employees.According to the unrefuted testimony of Pauline Ben-nett,'Berger on several occasions asked if the Companyever had an engineer to compute the piece rates. Uponbeing apprised in the negative, Berger asked if the Compa-ny would be willing to permit a union engineer to comeinto the plant to make a piece rate study. It is undisputedthat this request was refused by Company Negotiator Ben-nett. Pauline Bennett further testified without contradic-tion that in these early meetings E. Kontz Bennett took theposition that it would be impractical to discuss economicsuntil all noneconomic items were resolved. However, therecord reflects that company counterproposal No. 18,which was on the table on and after the March 19 meeting,proposed that the existing minimum rates of $1.85 per hourwith piece rates set to produce not less than $1.85 per hourbe retained. This proposal included the proposition thatthis rate would be changed to conform with any increase inthe Federal minimum wage rate.At a meeting held on April 4, 1974, Milford Allen, anorganizer, substituted for Berger. From the record it ap-pears that this meeting was brief and that little transpired.Allen testified that at this meeting the Company withdrewits counterproposal that there be 4-1/2 holidays with pay.However, I do not accept this testimony, for counterpropo-salNo. 9, which is the holiday proposal and which wasstipulated in evidence (G.C. Exh. 5a), bears the notationthat at this meeting it was "passed for further consider-ation," and a further notation to the effect that it was dis-cussed and "not agreed to" at a subsequent meeting heldon September 12, 1974.3. June 27, 1974Preliminarily, it is noted that on May 13, 1974, theUnion was certified as bargaining agent for the productionand maintenance employees of the Swain ManufacturingCompany, a closely related company to Respondent whichis also located in Waycross, Georgia. Thus, garments arecut at Swain and are brought to Barney for the sewingoperation. Management and ownership of both companiesappear to be substantially alike. In any event, E. KontzBennett was also the chief negotiator for Swain; and fol-lowing the Swain certification, James Goldberg, thePauline Bennett testified on behalfof the Unionconcerning the firstthree meetings.Berger didnot appear as a witness.Union's regionalcounsel who undertook negotiations onbehalfof Swain, replaced Berger and Allen as union nego-tiator for Barney. Thereafter, various meetings betweenBennett andGoldberg were designated as either "Swain"or "Barney" meetings, this notwithstanding that the sub-stantive proposals and counterproposals appear to havebeen substantially the same .2A meeting held on June 27 was designated as a Barneymeeting.After reviewing previous negotiations, Goldbergstated that he wished to talk about the economicissues,which he said he regarded as most important.Bennett re-plied that he was there to discuss the "ground rules" andproposed that each proposal be initialed by the parties tosignify "tentative"agreement,but that anything thus ini-tialed would be subject to being withdrawn prior to reach-ing full agreement.Goldberg testified that he agreed to theinitialingprocess but that he objected to the proposal thatany agreed upon provision be subject to later withdrawal.;At this meeting Goldberg also stated that dues checkoffwas a key noneconomic item. Bennett indicated that hewas opposed to a checkoff provision "in principle" andalso to the expense involved. As to the initialing process,the record reflects that at this and subsequentmeeting theparties largely negotiated from Respondent's written coun-terproposals. These documents, which are in evidence, bearhandwritten modification and initials of the parties whereagreementwas reached.August 7, 1974A "Swain" meeting was held on August 6. With someoverlapping of discussion, a meeting designated as a "Bar-ney" meeting was held on the following day, August 7.Goldberg first sought to bargain on the question of wages.According to the unrefuted testimony of Goldberg, Ben-nett at this point stated that he did not have authority toagree to a final wage schedule, that he would have to con-sult with Respondent's president, Irwin Cohen, who resid-ed in New York. Goldberg testified that he thereupon "re-quested Mr. Cohen's presence at negotiations." Accordingto Goldberg, Bennett replied "he would get in touch withhim and contact him to see how he feels about that." How-ever, somewhat inconsistent with his request that Cohen bepresent, Goldberg then testified that he protested this "ve-hemently," and that he told Bennett that "I was here tonegotiate and I expected that he [Bennett] was here to ne-gotiate and I expected he would have authority to negoti-ate on wages." At or about this point, according to Gold-berg,Bennett stated that he would not claim that theCompany was doing "poorly," because if he did so thiswould give the Union the right to look at his books andrecords. Goldberg asked if this was the reason he had notoffered a raise or that he was "not giving anything on mon-ey." Bennett responded that the reason he was not offeringa raise was because there was "sabotage" and "inefficiency2Goldbergtestifiedthat the Swain proposals wereidentical tothose pre-viously presented at BarneyThe first "Swain"meeting between the partieswas heldon or about June 26, 1974.J It does not appear, however, that Respondentrenegedon any proposalswhich it subsequentlyapproved and initialed. BARNEY MANUFACTURING, INC.and confusion" among the employees in the plant. He didnot, however, elaborate.4The discussion then turned to the piece rate system.Goldberg testified that not only was he unfamiliar with thepiece rate system, but that the prices on the garments werenot posted and that the employees themselves had no wayof computing their piece rate earnings. Pointing this out toBennett, Goldberg specifically inquired "how the piece ratesystem was set up" and whether in fact Respondent had anengineer in the plant for the purpose of devising the piecerate system. According to the undenied testimony of Gold-berg, Bennett responded that he did not know the answerto either of these questions, but that President Cohen hadprobably set up the piece rate systems. After again com-plaining that this was another reason for having Cohenpresent at the bargainingsessions,Goldberg finally re-quested "all of the data used to compute the piece ratesystem . . . and to show what the systemwas." Bennettresponded that the data would be provided.5Finally, after reviewing all the proposals and the coun-terproposals, the parties at this meeting reached agreementon provisions with respect to the trial period for newlyhired employees, machine breakdown, fair employmentpractices, and equal distribution of work.4. September 12, 1974The September 12 meeting, of which there were morningand afternoonsessions,began with Goldberg asking for thepiece rate data requested at the previous meeting, whichdata Bennett indicated he would provide. Bennett re-sponded by handing Goldberg company payroll sheets forthe weeks of May 10, June 7, and July 12, 1974. Thesepayrolls, however, gave no indication whatsoever concern-ing the method or basis on which the piece rates were com-puted. Some explanation is here in order. Thus, notwith-standing that all employees worked and are paid on a piecework basis, Respondent nevertheless was required to paythe employees at least the established Federal minimumwage rate. In this regard the record reflects thatRespondent's piece rates were such that, with but rare ex-ceptions, the employees' piece work production was suchas to not meet the minimum wage rate. Accordingly, inorder to meet this rate, Respondent was required to pay thedifference between the employees' piece rate earnings andthe minimum wage rate. This differential which the em-ployer is required to pay is denoted in the garment industryas "makeup." Returning to the wage sheets provided byBennett, these only reflected the "makeup" amount for theemployees listed thereon which was added by the Compa-ny to bring the employees' wage rate up to the hourly mini-mum. From this there was no possible way that theRespondent's piece rate system could be determined fromUnrefuted testimony of Goldberg.5Goldbergwas apoorwitness.Although hewas permitted to utilize hisnotes made at the bargaining sessions while testifying, his testimony wasunorganized and ill prepared.Muchof it was rambling,he tended to skipbackand forth,and fragments of histestimonyconcerning various individu-almeetings appear at widely scatteredpoints throughoutthe record of histestimony.However, in summarizing his testimony concerning the variousmeetings as best asI can, I do notethat, unlessotherwiseindicated, the factsconcerningwhich hetestified as set forth hereinare unrefuted.43the payroll sheets thus submitted by Bennett.Upon examination of the payroll sheets noted above,Goldberg told Bennett that these did not provide the rele-vant piece rate data which he had previously requested.Additionally he pointed out that on May 1, 1974, the mini-mum wage rate had been increased by law, but that sincethe sheets submitted by him (Bennett) covered only periodssubsequent to May, these did not reflect the "makeup"amounts paid by the Company prior to the said May in-crease.Goldberg thereupon wrote down on a sheet of pa-per the information and data which the Union considerednecessary for bargaining purposes and presented it to Ben-nett with the request that it be provided. This informationconsisted of (1) the piece rates paid prior to May 3 andafterMay 3 on the same operation and (2) data to reflectthat the piece rate system was designed to yield 15 percentabove the minimum wage, including piece rate earnings ofthe operators. Concerning Bennett's response to this re-quest, Goldberg's testimony was confusing. Initially he tes-tified, "I think he made the response that this was going totake a lot of time and money and that he wasn't going todo it." However, later he testified, "He only said that hewasn't planning on giving it because it might be too expen-sive. I said it was mandatory that he provide it. And hedidn't give me any other answer. But he left me with theimpression that he was going to provide it even though itwas expensive." In any event, after giving this testimonyGoldberg stated that he [Goldberg] then proposed that "wehave a union engineer go into the plant so we could findout all this information, it would save us all the time withgathering up the data. He [the engineer] would determinewhat the piece rate system then was ..." According to theundenied testimony of Goldberg, Bennett responded thatunder no circumstances would he allow a union engineerto go into the plant.Goldberg next inquired if Bennett had discussed theUnion's overtime proposal with Cohen and if he was pre-pared to submit a company proposal concerning overtimeat this time. Bennett replied that he did not have the over-time proposal, but that one would be provided as part ofthe final wage offer, which would be "left to the end." Withfurther respect to Cohen, Bennett stated during the morn-ing session of this meeting that Cohen had apprized himthat he did not care to be present.The remainder of the morning session was devoted toagain reviewing, one by one, all of the union proposals andthe company counterproposals.It is undisputed that, following the noon recess, theUnion engaged in a decided change in strategy. This con-sisted of Goldberg's announcing at the beginning of theafternoon session that, with the exceptions to be noted, hewas withdrawing the outstanding union noneconomic pro-posals and that he would agree to the Respondent's out-standing counterproposals on all these subjects. The excep-tionswere the Union's proposals pertaining to checkoff,union representative access to the plant, duration of con-tract, and health and welfare. The company counterpropo-salswhich Goldberg agreed to accept at this time wereprovisions pertaining to a no-strike clause, management-rights clause, assignment of work, grievance procedure,compliance with existing laws, leaves of absence, equal 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDdivision of work, bulletin board for use of union, and aseniority clause.Upon agreement with respect to the foregoing,there fol-lowed a discussion of the Union's proposals concerningcheckoff, and access to the plant, but no agreement wasreached. At this point, Bennett introduced an additionalCompany proposal, namely, that a four page list of Com-pany Rules (largely pertaining to various type of possibleemployee misconduct and the appropriate penalty there-for) be incorporated into the collective-bargaining agree-ment. Goldberg testified that although he "objected vehe-mently to this tactic" the union committee took a recess togo over the rules,followingwhich,after obtaining somemodification to the rules, he agreed to their inclusion in thecontract.The discussion then continued with Goldbergstatingthat henow wanted to negotiate the economic issues, par-ticularly those pertaining to wages and overtime. Accord-ing to the uncontroverted testimony of Goldberg,Bennettreplied that he was not prepared to do so at this time, thatin any event he would have to discuss these matters withCohen because he "had no authority to enter a final wagepackage." Goldberg finally asked if Cohen would be pre-sent for the next session.Bennett responded that he woulddiscuss it with him, but that he could not give a yes or noanswer to the question.Since Goldberg wished to observe religious holidays, theparties agreed to adjourn at this point until September 27.In the meantime,however, Goldberg sentBennett a letterdated September13, 1974,in which he again requested,inter alia,that the wage and piece rate data which he previ-ously requested be submitted to him prior to the September27 meeting. No response was made to this letter by Ben-nett.5. September27-The finalsessionThe final meeting between the parties was held on Sep-tember 27, 1974. Althougha Federal mediator was present,he does not appear to have participated in the negotiations.The meeting began with Bennett handing Goldberg theRespondent's economic counterproposals, the salient fea-tures of which were comprised of the following:Wages: $2per hour,which was the minimum wage rate then beingpaid by Respondent 7 ;Vacations:4-1/2 days of paid vaca-tion;this counterproposal,although providingfor dues deduction,further provided that(1) "an employeewill havethe right atany time to revoke the authorizationin writing"and (2) "the company will be entitled to deduct10 percent of the amount collected as a service charge for6 Although the Union agreed to acceptRespondent's counterproposal onthe grievanceprocedure,Goldberg testified without contradiction that atthismeeting Bennett insistedupona modification of thisproposal to theextent thatany decision by an arbitrator be final andbinding, except inamounts exceeding$2,500 Although Goldbergat first objected to this addi-tion to Respondent's pending counterproposal,he finally agreed to it7 Thisrate was applicable to operators,which classificationwas held bysubstantially all of Respondent's employees.Thisrate was also made appli-cable to pressers,finishers,inspectors,bundlers, and trimmers An excep-tion was the rateof $2.10 proposed for "floor help,"although the recorddoes not reflect that any employees so classified were thenemployed by theCompany.the expense of bookkeeping, remittance and other expensesconnected with such deduction";Union access to plant:provided that a union representative, upon first giving theCompany 8 hours' notice, would be permitted two visitsper month, with additional visits to be arranged by mutualconsent.Vacation pay-setforth in detail the vacation payan employee would receive based on length of service; Ov-ertime-providedfor overtime pay if overtime work ex-ceeded 40 hours during a normal workweek.Returning to the meeting, it is undisputed that at theoutset of the meeting Bennett also gave Goldberg checksfor vacation pay due six employees at Swain; he did not,however, provide Goldberg with any further data concern-ing Respondent's piece rate system as Goldberg had re-quested at the previous meeting and in his followup letter.After a brief discussion wherein Goldberg protested thecounterproposals,a recess was taken.During the recess,which took about 45 minutes, Goldberg and the union ne-gotiating committee discussed and reviewed the packageoffered by the Respondent. There is some dispute concern-ing what took place after the recess.Bennett testified thatthe following occurred in the after-recess discussion:[Goldberg said] Is this the only package you have tomake? And I said yes, this is our package offer. And Imay have said this is our final offer. I think I havemay have used words to that effect. And Mr. Gold-berg became very angry. His eyes flashed and he saidwe have nothing more to talk about. And there was asilence of a few minutes and then Mr. Washington gotup and left and I believe Mr. Goldberg and the em-ployees stayed there and talked then some moreamong themselves.Goldberg testified that a more thorough discussion washeld after the recess. Thus, he testified that when he at thistime protested the offer of only the minimum wage, Ben-nett responded that "Mr. Cohen said the people would belucky to get $2 an hour next year." I credit Goldberg'stestimony on this point .8 He further testified that when heasked if any raise at all would be offered, Bennett replied,"That is right, I'm not offering any raise at all." Goldbergfurther testified that during the final minutes he indicatedto Bennett that the Union would be willing to lessen itswage demands, and that he asked Bennett if he would con-sider any compromise on its wage offer. According toGoldberg, Bennett replied that he would not. Bennett de-nied that Goldberg asked for a compromise on the issue,denying that he in fact ever used the word "compromise."Bennettdid not challenge much of Goldberg's testimony,but on this point he appeared quite certain. I credit histestimony concerning it. I also credit Bennett to the extentthat it was the Union representatives, not those of theCompany's, who broke off the discussion at this meeting.C. ConclusionsIt is well settled that an employer is bound to furnish, onrequest, the employees' bargaining agent with informationrelevant and necessary to the intelligent discharge of its8Bennettconceded that he could not recall all that was said on thisoccasionHe did not deny this specific remark. BARNEYMANUFACTURING, INC.function as the employees'exclusive bargaining representa-tive.N.L.R.B. v. Acme Industrial Co.,385 U.S. 432, 435-436 (1967).N.L.R.B. v. Waycross Sportswear, Inc.,403 F.2d832 (C.A. 5, 1968), enfg. 166 NLRB 108 (1967). Inasmuchas the Respondent at all times material hereto maintaineda piece rate system under which the employees were paid,there can be no question that information concerning itwas relevant and necessary and that such data was neededby the Union to intelligently bargain toward the making ofa collective-bargaining agreement. As reflected in the fore-going recital of facts, from the outset of the negotiation,and continuing through the last meeting, the Union soughtunsuccessfully to obtain this data. In fact, and as has beennoted, the Union in effect gave Respondent three choicesas to the means whereby the information could be provid-ed. Thus, it first sought to obtain any company recordswhich would reflect the piece rate formula which was thenbeing utilized.When Respondent gave notice that no suchrecords existed but that the piece rates were personally andmentally determined by Company President Cohen andconveyed to the plant by him over the telephone on anadhocbasis, the Union sought either to have Cohen appear ata negotiating session in person to explain the piece ratesystem, or, alternatively, that a unionengineerbe permit-ted to make an in-plant study of the piece rates. As hereto-fore related, both of these requests were refused.In looking to Respondent's brief to find a defense withrespect to the allegation that it unlawfully refused to pro-vide the Union with the piece rate data which it requested,I find only the following statement:It is the position of Barney that there were no specificwritten schedule of piece rates that could be supplied,as the record shows that piece rates at Barney werepersonally fixed by Mr. Irwin Cohen, who lived inNew York, by telephone instructions to Barney, thatsuch letters were based on the minimum plus a yieldof 15% above the minimum and that Mr. Cohen infixing piece rates for a new style figures the rate andalso figures whether he could sell the dress involvedfor enough to come out at the rate he had figured, andthat if he had not figured such a rate and would bechanged.While I am somewhat at loss to comprehend the aboveas a statement of legal position,it appears that Respondentis contending that it did not violate Section 8(a)(5) of theAct by refusing to furnish the requested information be-cause no such data was reduced to writing.However,granting that no such data existed in written form, thisdoes not answer the question as to Respondent's refusingto provide this information by either of the alternativemeans which the Union suggested,viz.,by having Cohenappear to personally explain the company piece rate sys-tem, or to allow a union engineer to make a piece ratestudy at the plant. Upon the entire record, I find that byfailing and refusing to grant either of these requests, whichthereby would have enabled the Union to obtain the piecerate information which it sought and to which it was enti-tled,Respondent violated Section 8(a)(5) of the Act, andderivatively,Section 8(a)(1) thereof.I turn now to the allegation that Respondent refused to45bargain in good faith; i.e., that it engaged in surface bar-gaining with no intention of reaching agreement.The bargaining obligation which Section 8(d) of the Actimposes mutually on employers and employee representa-tives is that they "meet at reasonable times and confer ingood faith with respect to wages, hours, and other termsand conditions of employment, or the negotiation of anagreement . . ." Although this section further providesthat the obligation to bargain "does not impel either partyto agree to a proposal or the making of a concession, it iswell established that this does not excuse any party fromthe requirement therein to bargain in good faith. Goodfaith or want of it is essentially a state of mind . . . andthis is an issue of fact which can only be inferred from thetotality of the parties' conduct." The issue, obviously, is notone of easy resolution.The record in this case, as confused as it in many re-spects is, leaves little doubt but that the Union's chief ob-jection to the negotiations concerned the Company's offeron wages, particularly its failure to offer more than theminimum wage rates which were then prevailing at theplant.Was Respondent required to offer more? I think ap-plicable here is the statement of the Administrative LawJudge inHamburg Shirt Corporation,175 NLRB 284, 292(1968), which was adopted by the Board, as follows:The Board has made it clear that [AdministrativeLaw Judges] are not to speculate as to concession's andcounteroffers which they think could or should halve[been] made, since to do so would be contrary to theSupreme Court's admonition that "the Board may not,either directly or indirectly, compel concessions orotherwise sit in judgment upon the substantive termsof collective-bargaining agreements." 99S,skm Steel andSupply Co,160 NLRB 1038 at 1040 quoting fromNLRBv.AmericanNational Insurance,343U.S.395,404Indeed,Hamburg Shirt Corporation, supra,presents acase so factually similar to the one at bar that I deem it tobe controlling here. In that case, as here, the employer wasfound to have violated Section 8(a)(5) of the Act by failingto furnish relevant piece rate data in that it refused to per-mit the union to make time studies of the piece rate systemat the employer's plant. However, in that case, as here, theemployer's wage offer also included only the Federal mini-mum wage rate which was the rate then prevailing at theemployer's plant. In holding that the company's offer wasnot demonstrative of bad-faith bargaining, the Board stat-ed, ". . . the Company's offers on economic matters werenot so predictably unacceptable as on its face to demon-strateits bad faith, nor were its positions on arbitrability,layoff and recall so demonstrably devoid ofreasonablenessor merit as to indicate an unalterable opposition to enter-ing into a bargaining agreement." Returning to the instantcase, the facts heretofore set forth reflect that the partieshad agreed upon practically all contractual provisions re-lating to terms and conditions of employment other thanthose pertaining to wages. But for the failure to agree onwages, I am convinced that the parties would have reachedan agreement on an entire collective-bargaining contract.However, for the reasons more fully explicated inHamburg 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDShirt Corporation, supra,I find no basis for finding thatRespondent violated Section 8(a)(5) of the Act by refusingto grant improvementbeyondthe existing wage scale at theplant.I recognize,of course,that it is the contention of theGeneral Counsel and the Charging Party that it was notRespondent's position on economic matters alone that wasindicative of bad-faith bargaining, but that it allegedly en-gaged in an entire course of conduct that were indicative ofno sincere attempt to arrive at a collective-bargainingagreement.Upon the entire record, and while it is no doubttrue that the Respondent engaged in"hard bargaining," Ifind that theforegoingposition of the General Counsel andthe Union has not been established by a preponderance ofthe evidence. As heretofore noted, the Respondent notonly offered counterproposals with respect to an entire col-lective-bargaining agreement,but agreement was reachedwith respect to such substantive matters as grievance pro-cedure (including steps through arbitration), discharge anddiscipline of employers,seniority rights,assignment ofwork, union use of company bulletin board, leaves of ab-sence,and others.To be sure,not all of Respondent's pro-posals were to the Union's liking. For example, the Unionfelt that Respondent's proposal to allow an outside unionrepresentative to visit the plant on two occasions permonth for the purpose of disposing of business by theUnion with the employees and the employer was too re-strictive? On the other hand, although Respondent origi-nally took the position that it was opposed to the inclusionofanytype of union-dues checkoff clause,at the last meet-ing Respondentdidchange its position and offered theUnion a checkoffclause,albeit with the proviso that theemployees would have the right to revoke their authoriza-tion in writing and that the Company would be entitled todeduct 10 percent of the amount collected toward book-keeping expense.Relying onWaycross Sportswear, Inc., supra,the GeneralCounsel argues that Respondent's insistence in disposingon noneconomic matters before negotiating on economicissues was an indicia of bad faith. However, this was onlyone item among many others(including a background ofinterference,restraint, and coercion,not present in the in-stant case)which led the Board to find a refusal to bargainin good faith in theWaycrosscase. Furthermore, Respon-dent initial 19 counterproposals which were submitted tothe Union during the February 6 and March 12 meetingsincluded a wage proposal, thereby giving the union noticeof its position with respect to the most important economicissue. 10 In this connection it is also noteworthy that, al-though the meetings during the period of December 11,1973, to September 12, 1974, were devoted to discussionsofnoneconomic items, during this period the Unionchanged negotiators three different times, with Goldberg9However,this proposal further stated that"additional units may be ar-ranged at any time by mutual consent of the Union and the employer."'"This was company counterproposal 18, wherein it proposed to pay "thepresent scale of wages,with a minimum of $2.00 per hour"and that piecerates would be fixed"to produce not less than the minimum rate of $2.00per hour."Respondent'swage offer at the last meeting held on September27 (proposal 25) was substantially the same except that it spelled out thewage rates for the various job classifications.finally taking over for the first time at the June 27 meeting.It is entirely possible, therefore, that the negotiations on allitemswould have progressed more rapidly had one negoti-ator persisted throughout.Finally, there is the undeniable fact that it was theUnion, not the Respondent, who broke off negotiations atthe last meeting held on September 27. While I do notregard this to be a decisive point in thiscase, it will berecalled that this was the first time the Company presentedtheUnion its entire "package" proposal respecting eco-nomic items.Although Bennett stated this to be theCompany's final offer, it may well be too early to concludethat a reasonable period of continued bargaining betweenthe parties could not have resulted in further economicconcessionsto the Union.In sum, and for all the reasons aforesaid, I recommendthat the allegations in the complaint as to surface bargain-ing have not been sustained and that to this extent thecomplaint be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.As an effective remedy for the violations herein found, Ishall recommend that the Respondent, upon request, per-mit the Union under reasonable terms and conditions toperform its own timestudies on piece rate jobs in the bar-gaining unit. As a further effective remedy for restoring theparties to their proper status, I shall also recommend thatthe Company be required to resume negotiations for a bar-gaining agreement,on the Union's request,either during,or after the Union has completed its in-plant studies ofpiece rate operations."CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.All production and maintenance employees of theCompany at its Waycross, Georgia, operation, excludingoffice clerical employees, professional employees, guards,and supervisors as defined in the Act, constitute a unit11This remedy has been approved by the Board inHamburgShirt Corpo-ration, supra BARNEY MANUFACTURING, INC.47appropriate for the purposes of collective bargaining with-in the meaning of Section9(b) of the Act.4. InternationalLadies'GarmentWorkers'Union,AFL-CIO, has been since September 25, 1973, and is, theexclusive representative of all the employees in the above-described unit within the meaning of Section 9(a) of theAct.5.The Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing to furnish the Union with informationconcerning its piece rate system and by refusing permissionto the Union to make its own timestudies at the Waycrossplant.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.The Respondent has not violated the Act in any otherrespect.Upon the basis of the foregoing findings of fact, conclu-sions of law, and upon the entire record in this case andpursuant to Section 10(c) of the Act, I hereby make thefollowing:sonable stepsshall be taken by the Respondent to insurethat saidnotices arenot altered, defaced, or covered byany othermaterial.(d)Notify the Regional Director for Region 10, in writ-ing,within 20 days from the date of this Decision whatsteps Respondent has taken to comply herewith.12 In theevent no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objectionsthereto shall bedeemed waived for all purposes.13As previously noted,the Respondent refused the Union's request tohave the company president appear at a meeting and explain to it the opera-tion of the piece ratesystem. As an alternative remedy,I shall recommendthat the Company willing,the Union at its option,be permitted to use thismethod of obtaining the relevant piece rate data.14 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "RecommendedOrder 12Barney Manufacturing,Inc., its officers,agents, succes-sors and assigns shall:1.Cease and desist from:(a)Refusing to bargain with International Ladies' Gar-ment Workers' Union, AFL-CIO, as the exclusive bargain-ing representative of the production and maintenance unitat its plant in Waycross, Georgia, by refusing to furnish itinformation concerning its piece rate system and by refus-ing to permit the Union to perform independent time-studies through its own experts, on piece-rated jobs.(b) In any like or related manner, interfering with, re-straining,or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Upon request, permit the Union under reasonableterms and conditions to perform its own timestudies onpiece rate jobs in the bargaining unit.13(b)Upon request, resume negotiations for a bargainingagreement either during or after the Union has completedits time studies on piece rate jobs in the bargaining unit.(c)Post at its plant in Waycross, Georgia, copies of theattached notice marked "Appendix." 14 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 10, after being duly signed by Respondent's author-ized representative, shall be posted by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with International Ladies'Garment Workers' Union, AFL-CIO, as the represen-tative of the production and maintenance employeesat our Waycross plant by refusing to furnish theUnion with data concerning our piece rate system orby refusing to permit the Union to perform indepen-dent time studies through its own experts on piece-rated jobs. We will, upon request, permit the Union toconduct its own time studies.WE WILL, on the Union's request, resume negotia-tions for a collective-bargaining contract either whilethe Union is conducting, or after it has completed, itstime studies of piece rate jobs in the bargaining unit.WE WILL NOT in any likeor related manner,interferewith, restrain, or coerce employees in the exercise oftheir rights to self-organization, to form labor organi-zations, to join or assist any labor organization, to bar-gain collectively through representatives of their ownchoosing, to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid orprotection; or to refrain from engaging in any or allsuch activities.BARNEYMANUFACTURING, INC.